Citation Nr: 1736133	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for prostate cancer.   

2. Entitlement to service connection for diabetes mellitus.   

3. Entitlement to a compensable rating for the service-connected burn scar of the right upper arm.

4. Entitlement to a compensable rating for the service-connected degenerative arthritis of the first metacarpophalangeal joint (MPJ) heel spur of the left foot with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and April 2012 rating decisions issued by RO. 

The Veteran testified before the undersigned in a January 2016 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

In May 2016, the Board denied the Veteran's claims for service connection for prostate cancer and diabetes mellitus. The Board also remanded the claims for compensable ratings for burn scar of the right upper arm and degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus for additional development.  

The Veteran appealed the portion of the decision that denied the claims for service connection for prostate cancer and diabetes mellitus to the United States Court of Appeals for Veterans Claim (Court). In February 2017, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) vacating the Board's May 2016 decision that denied the claims for service connection for prostate cancer and diabetes mellitus and remanded the appeal to the Board.

Specific to the claims for compensable ratings for burn scar of the right upper arm and degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus, in the May 2016 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for examination to evaluate the current manifestations and severity of the burn scar of the right upper arm and degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus. The Veteran underwent VA examinations in September 2016. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for prostate cancer and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The upper right arm scar is superficial, not painful or unstable, non-linear and measures 20 cm by 3 cm.  

2. The service-connected left foot disability is productive of mild to moderate symptoms.  



CONCLUSIONS OF LAW

1. The criteria for a compensable rating for burn scar of the right upper arm are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2016).

2. The criteria for a compensable rating for degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 


Burn Scar, Right Upper Arm

The rating of the Veteran's scar of the right upper arm has been assigned pursuant to Diagnostic Code 7805. See 38 C.F.R. § 4.118. The diagnostic criteria instructs that scars (including linear scars) and other effects of scars are rated as burn scar(s) of the head, face, or neck (DC7800); scar(s) not of the head, face, or neck, that are deep and nonlinear (DC 7801); scar(s) not of the head, face, or neck, that are superficial and nonlinear (DC 7802); or, unstable or painful scars (DC 7804), depending upon the predominant disability.

The February 2012 report of VA examination reflects that the Veteran has a scar on his right upper arm. The scar is not painful or unstable with frequent loss of covering of skin over the scar. The scar was superficial and non-linear, measured 22 cm by 5cm and covered an approximate total area of 110 cm squared. The right upper arm scar did not result in limitation of function. 

The September 2016 report of VA examination reflects that the Veteran has a scar on his right upper arm. The scar was painless; did not involve any of the joints of the upper limb; and, did not interfere with arm movements. The scar was not unstable with frequent loss of covering of skin over the scar. The scar was superficial and non-linear, measured 20 cm by 3 cm and covered an approximate total area of 60 cm squared. The right upper arm scar did not result in limitation of function (i.e., the scar was just superficial and did not involve or impact muscle or joint mobility of the right upper extremity). 

The Veteran's right upper arm burn scar is superficial, non-linear and does not involve or impact muscle or joint mobility of the right upper extremity. The scar is not painful or unstable with frequent loss of covering of skin over the scar. At most, the scar measured 22 cm by 5 cm and covered an approximate total area of 110 cm squared (see February 2012 VA examination). The preponderance of the evidence is therefore against the claim and the appeal is denied. 



Degenerative Arthritis, First MPJ Heel Spur of the Left Foot with Hallux Valgus

The Veteran's left foot disability has been evaluated as non compensable under DC 5003-5280. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). DC 5003 contemplates degenerative arthritis and is rated on the basis of limitation of motion of the specific joint.

 DC 5280 contemplates unilateral hallux valgus and assigns a compensable, 10 percent, rating for severe unilateral hallux valgus, if equivalent to amputation of great toe or unilateral hallux valgus that has been operated on with resection of metatarsal head. 38 C.F.R. § 4.71a. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The February 2012 Report of VA examination documents diagnoses of hallux valgus, degenerative arthritis of the first MPJ and left foot heel spur. The Veteran did not have Morton's neuroma and metatarsalgia, hammer toe, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, any other foot injury or weak foot. His hallux valgus was productive of mild or moderate symptoms. He had not had any surgery for his hallux valgus. The examiner indicated there was not functional impairment of the left foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. X-ray findings showed degenerative arthritis of the first MPJ and heel spur of the left foot. The Veteran's left foot disability did not impact his ability to work.  

The September 2016 Report of VA examination reflects the Veteran's complaint that he had difficulty standing longer than 30 minutes and walking more than two blocks. He reported that he avoided stairs because climbing stairs increased his foot pain. He denied any foot instability. He reported that he experienced increased foot pain with prolonged standing. Rest relieved his foot pain. The Veteran had mild or moderate symptoms of left foot hallux valgus and degenerative arthritis. He had no other documented left foot disability (i.e., he did not have Morton's neuroma and metatarsalgia, hammer toe, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, any other foot injury or weak foot). 

The examiner indicated that though there was evidence of left foot pain on examination, pain did not contribute to functional loss because the pain occurred on prolonged weightbearing only. The examiner also indicated that the Veteran experienced no functional loss for the left lower extremity attributable to his left foot disability. Further, there was not pain, weakness, fatigability or incoordination that significantly limited functional ability with repetitive use of the left foot. The examiner indicated there was not functional impairment of the left foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. The examiner indicated that the Veteran's left foot disability did not impact his ability to perform occupational tasks. 

The Veteran's left foot hallux valgus was productive of mild or moderate symptoms. He had not had any surgery for his hallux valgus and there was not functional impairment of the left foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. These manifestations are adequately contemplated by the assigned non compensable rating. Further, he did not have Morton's neuroma and metatarsalgia, hammer toe, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, any other foot injury or weak foot; therefore, a compensable rating is not warranted pursuant to any other diagnostic criteria contemplating foot disabilities.

The Board has considered whether it is necessary to remand the left foot disability claim in light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016). 
In the September 2016 examination, the examiner acknowledged that there was evidence of left foot pain on examination but explained the pain did not contribute to any functional loss. Thus, a remand of this claim in order to obtain further examination that complies with Correia would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran"). For these reasons, the Board finds that a compensable rating for the left foot degenerative arthritis of the first MPJ with hallux valgus is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable rating for the service-connected burn scar of the right upper arm is denied.

A compensable rating for the service-connected degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus is denied.


REMAND

With regard to the claims for service connection for prostate cancer and diabetes mellitus, in the February 2017 Joint Motion, the parties agreed that in the May 2016 decision, the Board erred when it provided an inadequate statement of reasons or bases to support its determinations. In light of the Joint Motion, the Board finds that remand is warranted so that the Veteran can be afforded VA examinations to address etiology of the prostate cancer and diabetes. 

Accordingly, the case is REMANDED for the following action:

1. If feasible, contact any government and military sources and attempt to ascertain whether and to what extent the Veteran was exposed to envirnonmental toxins during his military service as alleged. 

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed prostate cancer. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
Does the Veteran have current prostate cancer (or residuals of prostate cancer) that onset due to his exposure to environmental hazards (performing field sanitation duties which involved picking up and disposing of human waste by burning) while he was stationed in Southwest Asia during his period of service?  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*September 1981 and March 1982 service treatment records reflect that the Veteran had a 1x1cm mass, semi-free floating located in the left side of his scrotum. Physical examination showed small spermatocele. VBMS Entry February 9, 2012, p. 19-20/75.

*A March 2007 VA treatment record documents that the Veteran has a diagnosis of prostate cancer.  VBMS Entry July 2, 2012, p.21/25.

*A March 2011 VA Urology Clinic treatment record documents that the Veteran has a diagnosis of prostate cancer.  VBMS Entry June 4, 2011, p.6/7.

*The May 2012 report of VA fee-basis examination documents diagnosis, in pertinent part, of prostate cancer, status post (s/p) radiation treatment. The Veteran complained of having a floating cyst in his testicles. The examiner opined that it was not likely that the Veteran's prostate cancer was related to his treatment in service for mass/spermatocele on the left scrotum, explaining that there was no relationship between prostate cancer and a benign scrotal mass that was diagnosed 30 years earlier. VBMS Entry May 24, 2012.

*During his January 2016 hearing, the Veteran asserted that prostate cancer onset due to exposure to environmental hazards (performing field sanitation duties which involved picking up and disposing of human waste by burning) while he was stationed in the Persian Gulf during his period of service or in the alternative onset from a mass discovered in his testicles during his period of service. VBMS Entry January 19, 2016.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.
 
3. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed diabetes mellitus. The VBMS file must be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
Does the Veteran have current diabetes mellitus that onset due to his exposure to environmental hazards (performing field sanitation duties which involved picking up and disposing of human waste by burning) while he was stationed in Southwest Asia during his period of service?  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*March 2003, September 2003, March 2004, January 2005 and July 2005 VA treatment records reflect that the Veteran was obese (assessment of obesity) and was slowly losing weight. VBMS Entry July 21, 2009, p. 53, 69, 87, 97, 104/148.
 
*A June 2007 VA treatment record reflects that the Veteran had elevated glucose level. The assessment was non-insulin dependent diabetes mellitus (NIDDM). The Veteran was started on oral medication and advised on strict diet control, exercise and weight loss. VBMS Entry September 27, 2010, p. 2, 4/75.

*A February 2012 VA treatment record reflects that he has uncontrolled diabetes mellitus VBMS Entry July 2, 2012, p. 10/25.

*During his January 2016 hearing, the Veteran asserted that diabetes mellitus onset due to exposure to environmental hazards (performing field sanitation duties which involved picking up and disposing of human waste by burning) while he was stationed in the Persian Gulf during his period of service. VBMS Entry January 19, 2016.

A thorough explanation must be provided for the opinion rendered. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing all indicated development, readjudicate the claims remaining on appeal.

If indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


